Citation Nr: 1533965	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  11-05 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right ear hearing loss. 



REPRESENTATION

Appellant represented by:	American Legion 



ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel






INTRODUCTION

The Veteran had active duty service from August 1964 to May 1968 and December 1968 to December 1988.   

This matter comes before the Board of Veterans' Appeals (the Board) from a June 2009 rating decision of the Montgomery, Alabama, Department of Veterans Affairs Regional Office (RO), which denied a claim for service connection for right ear hearing loss.  Jurisdiction of the claims file was subsequently transferred to the RO in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A May 2009 VA examiner determined the Veteran's current right ear hearing loss was not attributable to in-service acoustic trauma because service treatment records indicate normal hearing during service.  The May 2009 opinion does not include any additional rationale.  The United States Court of Appeals for Veterans Claims has held that the absence of hearing loss at service separation does not foreclose a grant of service connection for subsequently demonstrated hearing loss.  Hensley  v. Brown, 5 Vet App 155 (1993).  The May 2009 opinion is, therefore, inadequate.

Additionally, although the examiner noted threshold shifts during service, he did not discuss their significance, if any, in determining whether current right ear hearing loss was related to service.  The examiner also did not provide an opinion as to whether the current disability could have had a delayed onset related to in-service noise exposure.  

A second VA hearing examination was conducted in March 2011; however, the examiner did not comment on the etiology of right ear hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the May 2009 VA examiner, if available, for the purposes of obtaining an addendum opinion as to the etiology of the Veteran's current right ear hearing loss.  

The examiner should address whether there was a clinically significant threshold shift in the Veteran's right ear during service. 

The examiner should also provide an opinion as to whether the Veteran's right ear hearing loss is as likely as not of delayed onset caused by the in-service noise exposure.

If the May 2009 examiner is unavailable, the Veteran should be afforded a new examination to obtain these opinions and an opinion as to whether his current right ear hearing loss is otherwise related to service.

2.  Then, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




